                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                                   Case No. 20-cv-3024
               Plaintiff,
v.                                                 Judge Martha M. Pacold

FANSOMALL.COM, et al.,                             Magistrate Judge Beth W. Jantz

               Defendants.


                                     NOTICE OF FILING

       PLEASE TAKE NOTICE that Plaintiff, by its counsel, has filed Plaintiff’s Motion for

Entry of a Preliminary Injunction.    Pursuant to Fourth Amended General Order 20-0012,

Plaintiff has not noticed the Motion for a hearing, but Plaintiff is available for a telephonic

hearing if requested by the Court.

Dated this 29th day of June 2020.          Respectfully submitted,


                                           /s/ Justin R. Gaudio______
                                           Amy C. Ziegler
                                           Justin R. Gaudio
                                           Allyson M. Martin
                                           Abby M. Neu
                                           Greer, Burns & Crain, Ltd.
                                           300 South Wacker Drive, Suite 2500
                                           Chicago, Illinois 60606
                                           312.360.0080
                                           312.360.9315 (facsimile)
                                           aziegler@gbc.law
                                           jgaudio@gbc.law
                                           amartin@gbc.law
                                           aneu@gbc.law

                                           Attorneys for Plaintiff Christian Dior Couture, S.A.
                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of June 2020, I will electronically file the foregoing

with the Clerk of the Court using the CM/ECF system, I will electronically publish the

documents on a website to which the Domain Names that have been transferred to Dior’s control

now redirect, and I will send an e-mail to the e-mail addresses identified in Exhibits 5 and 6 to

the Declaration of Nicolas Lambert and any e-mail addresses provided for Defendants by third

parties that includes a link to said website.


                                                /s/ Justin R. Gaudio_____________
                                                Amy C. Ziegler
                                                Justin R. Gaudio
                                                Allyson M. Martin
                                                Abby M. Neu
                                                Greer, Burns & Crain, Ltd.
                                                300 South Wacker Drive, Suite 2500
                                                Chicago, Illinois 60606
                                                312.360.0080
                                                312.360.9315 (facsimile)
                                                aziegler@gbc.law
                                                jgaudio@gbc.law
                                                amartin@gbc.law
                                                aneu@gbc.law

                                                Attorneys for Plaintiff Christian Dior Couture, S.A.




                                                   2
